The action is for a divorce based upon the alleged adultery of the defendant with one George Gompertz at Bridgeport between September 1, 1938, and August 20, 1939.
No direct evidence was offered concerning the alleged fact of adultery and the sole basis of the plaintiff's claim thereof depends on the circumstantial evidence offered.
Where adultery is sought to be established by circumstantial evidence the rule is that if the proven facts are such that they are not reconcilable with the assumption of innocence, yet are so with that of guilt, the conclusion of guilt will be authorized. But it will not be so if either they can be reasonably reconciled with innocence or cannot with guilt. Circumstances merely suspicious are inadequate. 2 Bishop, Marriage, Divorce andSeparation (1891) § 1359.
   In the present case the circumstances which the evidence discloses do not establish an adulterous inclination on the part of the parties charged with the offense and while perhaps their conduct was suspicious it does not exclude a reasonable inference that it was consistent with their innocence. In other words, it is found that the plaintiff has failed to properly establish the adultery charged. In view of the foregoing, the plaintiff's petition is hereby denied.